 In the Matter of BLUE DIAMOND CORPORATION,ARROw ROCK COMPANY,AZUSA ROCK & SAND COMPANY,CITY ROCK COMPANY, CONSOLIDATEDROCK PRODUCTS COMPANY, GRAHAM BROTHERS INCORPORATED, JOHND. GREGG COMPANY,MANNING BROTHERS ROCK & SAND COMPANY,INC., OwL ROCK PRODUCTS COMPANY,TRANSIT Mix CONCRETE COM-PANY,EMPLOYERSandINTERNATIONAL ASSOCIATION OF MACHINISTS,DISTRICT LODGE No.94, FOR ITSELF AND ON BEHALF OF DISTRICTLOCAL LODGE No. 1186, PETITIONERIn the Matter Of CONSOLIDATED ROCK PRODUCTS COMPANY,EMPLOYERandINTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, LOCALUNION 11, A. F. OFL., PETITIONERIn the Matter of SOUTHERN CALIFORNIA ROCK PRODUCTS ASSOCIATION,EMPLOYERandINTERNATIONAL UNION OF OPERATING ENGINEERS,LOCAL 12, A. F. OF L.,PETITIONER.Cases Nos. 01-RC-347, 01-RC-34.9 through 21-RC-357, 21-RCD02,and 21-RC-365, respectively.Decided February 7,1941)DECISIONDIRECTION OF ELECTIONSANDORDERUpon separate petitions duly filed, a hearing in the above-consoli-.dated cases was held before a hearing officer of the National LaborRelations Board.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Upon the entire record in these cases, the Board finds :1.The business of the Employers :The following Employers in the sand and gravel business are en-gaged in commerce within the meaning of the National Labor Rela-tions Act: Blue Diamond Corporation; Graham Brothers, Incorpo-rated; Consolidated Rock Products Company; Owl Rock ProductsCompany; Azusa Rock & Sand Company; and Transit Mix ConcreteCompany. However, with respect to the operations of the remaining81 N. L. B. B,, No. 89.484 BLUE DIAMONDCORPORATION485Employers herein concerned, while we do not find that such operationsare wholly unrelated to commerce, we are of the opinion that as therelationship is remote, and these operations are essentially local incharacter, to assert jurisdiction as to them would not effectuate thepolicies of the Act.The petitions involving such Employers will,therefore, be dismissed."2. International Brotherhood of Electrical Workers, Local Union11, affiliated with the American Federation of Labor, herein called theIBEW;International Union of Operating Engineers, Local 12, affil-iated with the American Federation of Labor, herein called theEngi-neers;International Association of Machinists, District Lodge No. 94,for itself and on behalf of its District Local Lodge No. 1186, hereincalled theJAM;and United Cement, Lime & Gypsum Workers Inter-national Union, affiliated with the American Federation of Labor,'herein called theGypsum Workers,2are labor organizations claimingto represent employees of the Employers.3.A question affecting commerce exists concerning the representa-tion of employees of the Employers named in paragraph 1, above,within the meaning of Section 9 (c) (1) and Section 2 (6) and (7)of the Act.4.The appropriate unit; the determination of representatives :The contentions of the partiesTheIBEWseeks a unit consisting of maintenance-constructionelectricians, including helpers and apprentices, employed solely bythe Consolidated Rock Products Company in Los Angeles (includingthe Claremont plant), Orange, Ventura, and Santa Barbara Coun-ties, but excluding supervisors as defined by the Act.TheEngineersseeks a multiple-employer unit covering employeesof the members of the Southern California Rock Products Associa-1The Employers over which we shall not assert jurisdiction comprise the following :John D. Gregg Company ; Granite MaterialsCo. ; ArrowRock Company;Edw. Sidebothamand Son,Inc. ; Chandler'sPalos Verde Sand and Gravel Co. ; Manning Brothers Rock &Sand Company,Inc. , and P.J.Akmodzich d/b/a CityRock Company.Chairman HerzogandMember Murdockwould not exercise jurisdiction over the followingadditional individual Employers : Graham Brothers,Incorporated;Owl Rock ProductsCompany ; Azusa Rock & Sand Company ; and Transit Mix Concrete Company.Matterof Richter Transfer Company,80 N. L. R. B. 1246; andMatter of Knoxville SatrgravlMaterial Company, Inc.,80N L R. B. 1461. Accordingly, they wouldtake jurisdictiononly of Blue Diamond Corporation and Consolidated Rock Products Company.Member Houstonwould not assert jurisdiction in the case ofConsolidated Rock ProductsCompanyfor the reasons given above as to those Employers whose operations are foundremote in respect to commerce.However,Member Reynoldswould assume jurisdiction over all Employers herein con-cerned for reasons stated in his dissenting opinion inMatter of Texas Construction Mate-rial Company,80 N. L. R.B. 1248.2The Gypsumworkers intervenedherein to protecttheir interest in connection with theunits claimed by the Engineers and theIAM at theBlueDiamond Corporation. 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion, herein called the Association,3 in Los Angeles (including theClaremont plant of the Consolidated Rock Products Company),Orange, Ventura, and Santa Barbara Counties and consisting of em-ployees in the followingclassifications:Universal equipment opera-tors (shovel drag line, steam locomotive cranes), crusherman andscreenman, switchman, oiler or fireman, dinky operator, plant opera-tor (assistant working plantforeman),working plant foreman, cable-line drag scraper operator, plant repair crew, heavy duty repairman,locomotive engineer, but excluding all employees engaged in gypsumproduction at Blue Diamond Corporation, laborers, electricians,guards and watchmen, and supervisors as defined by the Act.TheJAMseeks individual employer unitsamongthe employees ofthe Employers named in its petitions in their operations in LosAngeles (including the Claremont plant of the Consolidated RockProducts Company), Orange, Ventura, and Santa Barbara Counties,and comprising employees engaged regularly and predominantly inrepairing and maintaining equipment used primarily in the trans-portation of materials, including automotive mechanics,machinists,welders, body builders, maintenance mechanics and machinists, heavyduty repairmen and their apprentices and helpers, but excludinggreasers, washers, tire men, laborers, electricians, linemen, guards,watchmen, yard janitors, and supervisors as defined by the Act.All the Employers agree in opposing on the basis of past collectivebargaining history, the multiple-employer unit claimed in the peti-tion of the Engineers.However, the Employers take various posi-tions with respect to the composition of the several units sought herein.Thus Azusa Rock & Sand Company and Graham Brothers Incor-porated would include heavy duty repairmen in the unit sought bythe Engineers.On the other hand, Blue Diamond Corporation takesno position on this issue.The remaining Employers concerned wouldinclude heavy duty repairmen in the unit sought by the IAM.TheConsolidated Rock Products Company, the only Employer involved inthe IBEW's petition, is in agreement with the unit sought therein.All the Employers concerned oppose an alternative unit proposalmade by the Engineers which would includein a singleunit the em-ployees sought by both the Engineers and the IAM.3The Southern California Rock Products Association consists of the following com-panies : Blue Diamond Corporation ; Graham Brothers, Incorporated . Manning Brother,Rock & Sand Company, Inc , Consolidated Rock Products Company, P. J Akmodzich, anIndividual d/h/a City Rock Company; Owl Rock Products Company , Azusa Rock & SandCompany, Inc ; John G Gregg, an individual; Arrow Rock Company, Edw Sidehotham &Son, Inc;Chandler'sPalos Verde Sand&Gravel CompanyIn addition,the Engineersindicated a showing of interest as to the Granite Materials Company and Transit MixConcrete Company, which are not members of the Association,and seek elections as tothem also. BLUE DIAMOND CORPORATION487The scope of the appropriate unitAs previously noted, the JAM seeks separate Employer units cover-ing employees within its jurisdiction.The Engineers, on the otherhand, has requested a multiple-employer unit.While there is someevidence in the record that the Employers who are members of theAssociation may have bargained upon a multiple-employer basis, wedo not regard this fact as established by the record, in view of testi-mony offered by the Employers showing that their bargaining in thepast had in fact been conducted upon an individual-employer basis'Moreover, tfie Employers' representative stated at the hearing thatthe Employers desired to continue on this basis in the future .5TheEngineers introduced no evidence at the hearing to refute this state-ment of the Employers' representative.Under the circumstances wefind that the multiple-employer unit requested by the Engineers isinappropriate.However, since the Engineers has already indicateditswillingness to amend its petition to an employer-unit basis, weshall not dismiss the petition.6The unit proposed by the IBEWThe electricians in the unit sought by the IBEW at the Consoli-dated Rock Products Company are under the separate supervision ofa chief electrician.They are quartered in separate work shops anduse their own tools and equipment.The electricians perform mainte-nance work upon electrical equipment exclusively.The group is com-posed of journeymen electricians, apprentices and helpers.The un-contradicted testimony adduced at the hearing indicates that theseemployees are highly skilled workers and members of the electricians'craft.Furthermore, there is no over-all bargaining history.Weshall, therefore, find appropriate a craft unit of maintenance con-struction electricians employed by the Consolidated Rock ProductsCompany.We find that all maintenance-construction electricians, includinghelpers and apprentices, employed by the Consolidated Rock Prod-uctsCompany in Los Angeles (including the Claremont plant),Orange, Ventura, and Santa Barbara Counties, but excluding super-visors as defined by the Act, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b) ofthe Act.4In the caseof the Blue Diamond Corporation,a memberof the Association,it is clearthat collectivebargaining has been conducted upon an individual-employer basis.We infer fromthisstatementthat eachEmployerdesires to act individually withrespect to laborrelations"Matterof Procterand Gamble Manufacturing Company,78 N L.R. B. 1054. 488DECISIONS OF NATIONALLABOR RELATIONS BOARDThe units proposed by the Engineers and the IAMThe Engineersseeksa unit consisting of (1) equipmentoperatorsunder the direct supervision of the plant superintendent; (2) plantrepair crew, likewise under the supervision of the plantsuperintend-ent; and (3) heavy duty repairmen who come under the supervisionof the master mechanics.The unit sought by the IAM consists ofthe automotivemechanics' and heavy duty repairmen who come underthe direct supervision of the master mechanic in each plant.A com-parison of the unit contentionsdisclosesthat the issue between theEngineers and the IAM is the representation of heavy duty repair-men. In the past, the heavy dutyrepairmenhave been representedby theEngineerstogether with the plant repair crew and equipmentoperators 8It is further urged by the Engineers that the appro-priateness of their unit is supported not only by the history of collec-lective bargaining but also by the similarity of duties performed bythe equipment operators, plant repair crew, and heavy duty repairmen.The record discloses that the equipment operators make minor oremergency repairs to their own equipment, but wheremajor re-pairs are required, these are handled by either the plant repair crewor by the heavy duty repairmen, or in some instances by the automo-tivemechanics hereinafter described.It also appearsthat equip-ment operators are not highly skilled from a mechanical point of view,operational functions performed by these employees.By comparison,it appears that the plant repair crew is a relatively more skilled group,which.is employed primarily in the maintenance and repair of sta-tionary plant equipment such as conveyors, screens, crushers, elevators,feeders, and the like.Even more skilled are the heavy duty repair-men who are primarily assigned to the dismantling and assembling ofUniversal equipment.9These latter employees perform work uponheavy machinery and are highly skilled mechanical workers.So far as the relationship between heavy duty repairmen and auto-motive mechanics is concerned, it appears that automotive mechan-ics work in the machine shops of the Employers concerned; that theyare engaged in the repair and maintenance of equipment with closertolerance,use smallertools and perform more delicate machine workthan in thecaseof heavy duty repairmen.However, both groupsshare the same shop facilities in the smaller plants.The automotiveTAutomotive mechanics have since 1946 been represented by the IAM."The Engineers has for some time been the sole bargaining representative of the equip-ment operators, plant repair crew,and heavy duty repairmen at each of the Employers'plants involved in the present controversy between the Engineers and the IAM.0 These would include shovels,drag lines,cranes and clam shell,skiff loaders, trucklaying tractors, and bulldozers,transfer rigs, B.G. loaders,cable-line scrapers, locomo-tives and pit railroad cars. BLUE DIAMOND CORPORATION489mechanics also repair the power units, either Diesel or gasoline motors,used in the Universal equipment which is otherwise maintained byheavy duty repairmen. In connection with the above, automotivemechanics use lathes, milling and boring machines and other equipmentand tools usually found in a machine shop operated by skilled person-nel, including heavy duty repairmen.Furthermore, it appears thatthere is frequent interchange between the automotive mechanics andheavy duty repairmen; 10 that the automotive mechanics and theheavy duty repairmen possess similar skills; and that both the heavyduty repairmen and the automotive mechanics are under the common,supervision of the master mechanic.From the foregoing it is apparent that heavy duty repairmen andthe automotive mechanics comprise a cohesive, well defined, homogene-ous group whose establishment as a separate collective bargainingunit is feasible 11Accordingly, we find that these two classifications,may constitute an appropriate unit.On the other hand, the fact thatthe history of collective bargaining for the past few years has includedthe heavy duty repairmen in the same group with the equipment op-erators and the plant repair crew, indicates the feasibility of includingheavy duty repairmen in the latter group.Under the circumstances,,we shall make no final unit determination at this time, but shall firstascertain the desires of the heavy duty repairmen as expressed in theelections hereinafter directed.We shall also direct that elections be,held among the equipment operators and the plant repair crew com-prising the residual employees in the group covered by the history ofcollective bargaining between the Employers and the Engineers, and inthe group of automotive mechanics traditionally represented by theIAM.12We shall direct that separate elections by secret ballot be held onan individual-employer basis, among the employees of the Employersat the plants involved herein,13 within the electricians' unit foundappropriate above, and within the following voting groups, excludingtherefrom laborers, electricians, guards, watchmen, greasers, washers,.10The record indicates that although integrationismore pronouncedin the smallerplants, it does existto a relatively high degreein the larger ones.uMatter of A. 0.Smith Corporation(Kankakee Works),78 N. L. R. B. 1050;Matter ofTin Processing Corporation,80 N. L.R. B. 1369;see alsoMatter of Western ElectricCompany,Incorporated,78 N. L R. B. 160.12Although not specifically requested at the hearing, thefactthat theEngineers hasfiled apetition for its entirehistorical group indicates that it seeks a Board certificationas to the equipment operators and theplant repaircrew as wellas the heavy dutyrepairmen.On the same basis,we shall affordthe IAM the opportunityof Board certifica-tion of automotive mechanics as well asheavy dutyrepairmen.18The parties by stipulation agreed that the plants involved should includeonly thoseof the Employers listed whose operations came within Orange, Ventura,and Santa BarbaraCounties,and should also includethe Claremontplant of the Consolidated Rock ProductsCompany. 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDtiremen, yard janitors, working plant foremen 14 and supervisors, asdefined by the Act :Voting Group No. 1:All heavy duty repairmen, including theirapprentices and helpers, employed by each of the Employers hereininvolved.Voting Group No. 2:All equipment operators 11 and the plantrepair crew 18 employed by each of the Employers herein involved.Voting Group No. 3:All the automotive mechanics, including theirapprentices and helpers, employed by each of the Employers hereininvolved,DIRECTION OF ELECTIONS 17As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employers, separate elec-tions by secret ballot shall be conducted as early as possible, but notlater than 30 days from the date of this Direction, under the directionand supervision of the Regional Director for the Region in whichthis case was heard, and subject to Sections 203.61 and 203.62 ofNational Labor Relations Board Rules and Regulations-Series 5,as amended, among the employees in the appropriate unit and thevoting groups referred to in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Elections, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the elections, and also excluding employeeson strike who are not entitled to reinstatement, to determine :(1)Whether or not the employees in the appropriate unit desireto be represented by the International Brotherhood of ElectricalWorkers, Local Union 11, A. F. of L.;11The working plant foreman whose inclusion is requested by the Engineers is an assistantto the plant superintendent and is in charge of the plant when the superintendent is absent.Moreover,the working plant foreman has been given the authority to hire and dischargeemployees within the plant.While there Is no evidence that such authority has everbeen used,uncontradicted testimony reveals the fact that he can effectively recommendthe hiring and discharge of employees.We shall, therefore, exclude the working plantforeman under well-established precedents.SeeMatter of Thathimer Brothers,Inc., 77N. L R. B. 1249.1eTo include crane operators(shovel drag line, steam locomotive crane),tractor oper-ators, batch plant operator,(non-manual),crusherman,and screenman,switchman, oileror fireman,dinky operator,plant operator,cable-line drag scraper operator,and locomo-tive engineer.1eAs stipulated by the parties,this group is to include only employees who spend morethan 50 percent of their time in plant repair duties which consist of maintaining andrepairing the plant equipment of the producing plants, batch plants or distributing bunkerssuch as conveyors,scales, grizzlers,crushers,elevators,chutes, gates,bins, feeders, grinders,and similar facilities.17Any participant in the elections directed herein may,upon its prompt request to andapproval thereof by the Regional Director,have Its name removed from the ballot. BLUE DIAMOND CORPORATION491(2)Whether the employees in Voting Group No. 1 desire to berepresented by International Association ofMachinists,DistrictLodge No. 94, for itself and on behalf of District Local Lodge No.1186, or by International Association of Operating Engineers, or byneither ; 18(3)Whether or not the employees in Voting Group No. 2 desireto be represented by the International Association of OperatingEngineers;(4)Whether or not the employees in Voting Group No. 3 desireto be represented by the International Association of Machinists,District Lodge No. 94, for itself and on behalf of District LocalLodge No. 1186.ORDERIT IS HEREBY ORDEREDthat thepetitionsfor investigation and certifi-cation of representatives of employees of John D. Gregg Company;Granite Materials Company ; Arrow Rock Company ; Edw. Sidebotham& Son, Inc.; Chandler's Palos Verde Sand & Gravel Company;Manning Brothers Rock & Sand Company, Inc.; and P. J. Akmodzichd/b/a City Rock Company, filed by the International Union ofOperating Engineers, Local 12, AFL and the International Associa-tion of Machinists, District Lodge No. 94, for itself and on behalf ofDistrict Local Lodge No. 1186, be, and they hereby are, dismissed.'B In the case of Blue DiamondCorporation, to determine whetherthe employees inVoting Group No. 1 desired to be represented by International Associationof Machinists,District Lodge No. 94, for itself and on behalf of District Local Lodge No. 1186, or byInternationalAssociation of Operating Engineers, or by the United Cement, Lime &Gypsum Workers InternationalUnion,or by none.